internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-137654-05 fip b4 number release date index uil no case-mis no ---------------- ------------------------------------------------ -------- ---------------------------------------------- ----------------------------------------------- ------------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------------------- ----------------------------- ------------------------------ --------------------------------- -------------- ---------------------------- legend taxpayer state a year company state b subsidiary year company state c subsidiary year company state d subsidiary ---------------------------- ---------- ------- ------------------------------------------------------- ------------ ----------------------------------- ------- ----------------------------------------------------- ------ ------------------------------------------- ------- ------------------------------------------------------------ ---------------- ----------------------------------- tam-137654-05 year ------- company -------------------------------------------------------- state e ------------ subsidiary ---------------------------------------------------------------- year ------- year ------- company --------------------------------------------------------- state f ---------- subsidiary ------------------------------------------------- organization ----------------------------------------------------- statute --------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- --------------------------------------------------- issue s whether the conversion of taxpayer from a not-for-profit mutual_insurance_company to a for-profit stock insurance_company which involved the offering of stock and securities traded on a public exchange constitutes a material_change in its operations or structure as contemplated by sec_833 of the internal_revenue_code the application of sec_833 and a to taxpayer and taxpayer’s subsidiaries preclude application of the benefits of sec_1012 of the tax_reform_act_of_1986 p l date the act if such a conversion is a material_change in structure does the change if such a conversion is a material_change in structure does the change negate conclusion s the conversion of taxpayer from a not-for-profit mutual_insurance_company to a for-profit stock insurance_company constitutes a material_change in its structure as contemplated by sec_833 of the internal_revenue_code taxpayer and taxpayer’s subsidiaries for the years involved reform act of taxpayer’s conversion negates the application of sec_833 and a to the material_change precludes application of the benefits of sec_1012 of the tax facts years ago taxpayer was incorporated as a mutual_insurance_company under the law of state a taxpayer engaged in several acquisitive transactions in year company a mutual_insurance_company under the law of state b merged into tam-137654-05 taxpayer such that company 1’s business was transferred to taxpayer’s newly formed wholly owned subsidiary subsidiary a stock insurance_company under the law of state b in year company a mutual_insurance_company under the law of state c merged into taxpayer such that company 2’s business was assumed by taxpayer’s newly formed subsidiary a stock insurance_company under state c law during the years involved subsidiary was a second-tier wholly owned subsidiary of taxpayer in year company a mutual_insurance_company under the law of state d merged into taxpayer such that company 3’s business was transferred to taxpayer’s newly formed wholly owned subsidiary a stock insurance_company under state d in year company a mutual_insurance_company under the law of state e converted to a stock insurance_company under the law of state e and was acquired by taxpayer as a wholly owned subsidiary hereafter subsidiary traded stock insurance_company under the law of state a issuing stock and securities company under the law of state f company had previously been a mutual_insurance_company under the law of state f that years ago converted to a for-profit stock company the assets of company were transferred to newly formed subsidiary also a stock company under the law of state f cross and blue shield organizations within the meaning of sec_833 in computing their taxable_income for year subsidiarie sec_2 and claimed the deduction provided by sec_833 and taxpayer and subsidiarie sec_1 and used the method of computing basis provided by sec_1012 of the tax_reform_act_of_1986 in computing their taxable_income for year subsidiarie sec_2 and claimed the deduction provided by sec_833 and taxpayer and subsidiarie sec_1 and used the method of computing basis provided by sec_1012 of the tax_reform_act_of_1986 in year taxpayer converted from a mutual_insurance_company to a publicly prior to these transactions taxpayer and each company were existing blue in year taxpayer acquired the outstanding_stock of company a stock law and analysis issue sec_833 provides that existing blue cross or blue shield organizations are subject_to tax as if they were stock insurance_companies under part ii of subchapter_l which is the excess if any of percent of the sum of i the claims incurred during the taxable_year and liabilities incurred during the taxable_year under cost-plus contracts and ii expenses_incurred during the taxable_year in connection with the administration adjustment or settlement of claims in connection with the administration of cost-plus contracts over the adjusted surplus as of the beginning of the taxable_year section sec_833 provides for a special deduction determined under sec_833 sec_833 defines the term existing blue cross or blue shield sec_833 applies to those organizations described as either a an existing tam-137654-05 b provides that the deduction determined under sec_833 for any taxable_year shall not exceed taxable_income for such taxable_year determined without regard to such deduction sec_833 provides that the reduction to unearned premiums set forth in sec_832 shall not apply to sec_833 organizations sec_1012 of the act provides that in the case of any existing blue cross or blue shield as defined in sec_833 that for purposes of determining gain_or_loss the adjusted_basis of its assets is deemed equal to the assets’ fair market values as of the first day of its first taxable_year beginning after date blue cross or blue shield organization as defined in sec_833 or b an organization meeting the requirements of sec_833 sec_833 organization to mean any blue cross or blue shield organization that was in existence on date that was determined to be exempt from tax for its last taxable_year beginning before date and with regard to which no material_change has occurred in the operations of such organization or in its structure after date and before the close of the taxable_year furthermore any successor to an organization that was an existing_blue_cross_or_blue_shield_organization as defined in sec_833 and any organization resulting from the merger or consolidation of organizations which meet the requirements of sec_833 are to be treated as existing blue cross or blue shield organizations for purposes of sec_833 to the extent permitted by the secretary_of_the_treasury sec_833 sets forth six requirements that other new organizations must meet including subparagraph a vi that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual the conference_report regarding sec_833 sec_1012 of the act h_r conf_rep no 99th cong 2d sess ii-344 to ii-351 vol c b to contains certain principles that are to be applied to determine whether a material_change in operation or structure has occurred under sec_833 first the merger or split up of one or more blue cross or blue shield organizations will not constitute a material_change in operation or structure second if a blue cross or blue shield organization acquires a new line_of_business or is acquired by another business other than a health business the acquisition does not constitute a material_change in operations or structure of the organization if the assets of the other business are a de_minimis percentage ie less than percent of the assets tam-137654-05 of the existing_blue_cross_or_blue_shield_organization at the time of the acquisition or the taxpayer can demonstrate to the secretary_of_the_treasury that based on all the facts and circumstances the acquisition does not constitute a material_change in operations or structure of the existing blue cross blue shield organization third a material_change in operations occurs if an existing blue cross blue shield organization drops high risk coverage or substantially changes the terms and conditions under which high risk coverage is offered by the organization from the terms in effect as of date a change in high risk coverage is considered substantial if the effect of the change is to defeat the purpose of high risk coverage high risk coverage for this purpose generally means the coverage of individuals and small groups to the extent the organization provides such coverage under the specified terms and conditions as of date or meets the statutory minimum definition of high risk coverage for new organizations a material_change in operations does not occur if an existing organization alters its operations to provide high risk coverage that meets the minimum standards under the conference agreement for new blue cross blue shield organizations for example if an existing blue cross blue shield organization provides open enrollment to all individuals and small groups of less than individuals the organization could redefine a small_group for purposes of this coverage to mean the lesser_of individuals or the minimum number of individuals required for small_group under state law such a redefinition of a small_group from to individuals would not be considered a material_change in operations because the organization would meet the minimum standard for a new organization with respect to small_group coverage on the other hand if an existing blue cross blue shield organization provides as of august high risk coverage to individuals and small groups without a premium or price differential to take into account the high risk nature of the business a change in premium structure for such individual and small_group coverage that has the effect of creating a significant price differential to take account of the high risk nature of the business would be considered a material_change in operations during the senate debate regarding this provision of the tax_reform_act_of_1986 tam-137654-05 the chairman of the senate_finance_committee senator packwood discussed the meaning of the material_change in operations and structure provision with another member of the finance_committee senator chafee the following is one of their exchanges mr chafee i would appreciate the chairman’s clarifying some aspects of that important provision the bill limits the use of the deduction to existing blue cross and blue shield organization which do not materially change their operations after the date of the conference agreement does this mean that any change in the organization’s operations after that date will cause it to lose the deduction mr packwood certainly not the purpose of the limitation is to deny the deduction to the organization only if it makes a change in its operations which is so material that the change has the effect of eliminating coverage for a high- risk segment of its business an example of such a material_change would be the elimination of coverage for individuals cong rec daily ed date subsequently congressman rostenkowski the chairman of the ways_and_means_committee made a statement on date with respect to several of the colloquies between senator packwood and other members of the senate although mr rostenkowski stated his belief that certain aspects of the colloquies on sec_833 did not reflect his understanding of the intent of the conferees his summary of the intent of the conferees with respect to material_change in operations was consistent with the view expressed by mr packwood rep rostenkowski said in part it was not the intent of the conferees to prevent an existing blue cross and blue shield organization from making normal adjustments in their business practices such adjustments to reflect new trends in cost containment or adding new coverages however it is my understanding that any change in business practice that either eliminates coverage of high risk individuals or small groups or that has the effect of eliminating such coverage is a material_change in structure or operation for example a premium increase that has the effect of making high-risk coverage unavailable because of the cost of such coverage is treated as a material_change tam-137654-05 cong rec e3391 daily ed date pages prepared by the staff of the joint_committee on taxation provides the general explanation of the tax_reform_act_of_1986 the blue_book at the merger or split up of one or more blue cross or blue shield organizations or the conversion to mutual status under local law is not a material_change in operations or structure a material_change is presumed to occur if an organization on or after date ceases to offer coverage for individuals or small groups or conversion coverage for those individuals who leave an employment-based group because of termination of employment a material_change generally occurs if an organization which on date offered individual coverage that allowed enrollment regardless of medical_condition modifies enrollment practices for that coverage to exclude certain individuals because of a preexisting medical problem a material_change in operations does not occur if the plan increases its premium rates to reflect increases in health care costs or makes normal changes in products or services to respond to changes and developments generally in the health care environment thus this material_change in operations rule is not intended to prevent a plan from making normal adjustments in their business practices such as adjustments to reflect new trends in cost containment or adding new coverages any change in business practice that eliminates coverage of high-risk_individuals or small groups or has the effect of eliminating such coverage however is a material_change in structure or operations for example a premium increase that reflects normal increases in medical costs is not itself treated as a material_change on the other hand a premium increase that has the effect of making high risk coverage unavailable because of the cost of such coverage is treated as a material_change similarly a material_change generally will occur if an organization after date ceases offering individual or small_group coverage in a defined geographic tam-137654-05 area due to a concentration of high risk individuals in that area in addition a material_change generally will occur if an organization institutes subsequent to date a procedure to identify particular individuals within the pool of individual enrollment reassesses their individual risk due to excessive utilization and cancels their coverage the material_change rule is not intended to prevent existing blue cross and blue shield organizations from changing their high risk coverage to respond better to the needs of that population for example a material_change would not occur if the organization introduced a preferred provider arrangement or a managed care product for individual high risk coverage that included financial incentives or requirements to use more cost effective providers or benefits eg home health or hospice care rather than hospitalization the material_change rule also is not intended to prevent existing blue cross and blue shield organizations from establishing special coverages that recognize healthy lifestyles for example a material_change would not occur if smokers were charged a higher premium than non-smokers sec_833 and sec_501 changed taxpayer’s status from being tax-exempt to taxable for federal tax purposes for taxable years after date this of course did not impact taxpayer’s corporate structure which is governed by state law and the rules of the organization the organization to which taxpayer belonged lifted its long standing and pre-1986 ban and allowed its members to become for-profit entities as a result of removing this restriction taxpayer as well as many other members of the organization began the process of converting to a for-profit entity under state law the first issue is whether taxpayer’s conversion from a not-for-profit mutual_insurance_company to a for-profit stock insurance_company constitutes a material_change in its operations or structure as contemplated by sec_832 of the internal_revenue_code in addressing these issues we must pay close attention to the words used in the statute their relationship to other words and statutory provisions and any guidance that legislative_history may shed on the intent of congress sec_833 is drafted as if there is more than a single standard of operations and structure or operations or structure there are several words that are inserted between operations and structure the statute states that no material_change has occurred in the operations of such organization or in its structure we conclude that the statute sets forth two to continue to qualify as an existing_blue_cross_or_blue_shield_organization tam-137654-05 separate standards that is one of operations and one of structure further examination of the statute and legislative_history confirms this analysis under sec_833 there is a requirement that no material_change has occurred in the operations of such organization or its structure after date and before the close of the taxable_year the flush language of sec_833 provides to the extent permitted by the secretary any successor to any organization meeting the requirements of sec_833 any organization resulting from the merger or consolidation of organizations each of which has meet such requirements shall be treated as an existing_blue_cross_or_blue_shield_organization in effect this language provides that such changes are not considered material changes for this provision without addressing whether such changes should be labeled that of operations or structure the legislative_history sets forth three principles that should be used in determining whether or not a material_change in operations or structure has occurred the statute lists three items in the flush language successor merger and consolidations the first principle in the legislative_history only deals with mergers and split-ups the second principle deals with certain acquisitions the flush language and the first two principles cover changes that are more structural in nature but could be viewed as one of operations in a general sense but the legislative_history states that these items are not material changes no matter how many standards or tests are in the statute in other words the changes are not material and this conclusion is a more consistent reading of the flush language without having to differentiate between operations or structure our analysis regarding statutory construction is confirmed by examining the third principle of the legislative_history this third principle is limited to operations and does not refer to the structure of an organization as important is the lengthy explanation of what the congress viewed as critical for the organizations to continue providing in order to obtain certain tax benefits these organizations must continue to offer high risk coverage in their operations a change in operations appears to be limited to dropping high risk coverage or substantial changes in the term and conditions under which high risk coverage is offered from the terms and conditions in effect as of date the focus that the legislative_history places on changes to high risk coverage implies that this was the predominant issue that they were concerned about regarding a material_change in operations terms in a statute should ordinarily be given their usual meaning united_states v murphy f 3rd 4th cir the word material is defined a sec_1 being of real importance or great consequence substantial essential requiring serious consideration by reason of having a certain or probable bearing on the proper determination of a law case webster’s third new international dictionary merriam- webster inc publishers in summary we find that sec_833 sets forth two separate tests for continued qualification as an existing_blue_cross_or_blue_shield_organization there sec_833 also requires that any change must be material words or taxpayer’s conversion from a non-profit non-stock entity to a for-profit stock tam-137654-05 must be no material_change in operations and no material_change in structure furthermore the test regarding operations deals with high risk coverage because the facts in this case do not deal with high risk coverage we must consider the taxpayer’s conversion to a for-profit stock company and its issuance of publicly traded stock and securities against the test of material_change in structure entity involved changing taxpayer’s articles of incorporation with the effect of changing how taxpayer is governed under state law this change resulted in significant changes to the fiduciary responsibility of the directors the issuance of stock and securities clearly created rights and also responsibilities that taxpayer was not previously subject_to as a non-stock non-profit entity previously taxpayer was a mutual_insurance_company with customers who also held equity ownership interests upon conversion and issuance of stock taxpayer had a new relationship with equity owners who are not necessarily policyholders but are instead concerned only with profits there is a fundamental difference between a non-profit mutual_insurance_company and a for-profit stock insurance_company see statute the issuance of stock and securities and its consequent fundamental change in an organization’s obligations and relationships is such a significant change that we conclude that the issuance of stock is the event that effectively manifests sec_833’s prohibition against a material_change in structure clearly these changes to an organization’s structure must be classified as a material_change in structure under sec_833 to reach a contrary conclusion would render the material_change in structure limitation in sec_833 a nullity provisions in sec_833 first the literal language of sec_833 states that such organizations shall be taxable under this part in the same manner as if they were a stock insurance_company at the time this code section was enacted congress knew that none of the entities subject_to it were stock insurance_companies thus the prohibition against a change in structure was put in the statute second the flush language of sec_833 states that to the extent permitted by the secretary any successor to an organization meeting the requirements of the preceding sentence or any organization resulting from the merger or consolidation of organizations each of which has met such requirement shall be treated as blue cross or blue shield organizations the conference_report provides that a merger or split up of one or more blue cross or blue shield organizations will not be treated as a material_change in structure or operations the blue_book adds that a conversion to a mutual under local law will not constitute a material_change in operations or structure both the statute and its legislative_history recognized that there would be future structural changes to these organizations and set limits to what would be recognized as non-material changes third sec_833 dealing with other new organizations that can obtain the tax benefits at issue here requires that no part of the entity’s net_earnings inure to the benefit of any private_shareholder_or_individual the material_change in structure language of sec_833 is the analog to this provision for those existing blue cross and blue shield organizations under sec_833 finally sec_833 which our conclusion regarding material_change in structure is consistent with other accordingly the year conversion of taxpayer from a not-for-profit mutual tam-137654-05 was added in continues the prohibition against for-profit entities by applying this particular paragraph only to non-profit organizations insurance_company to a for-profit stock insurance_company which involved the offering of stock and securities constitutes a material_change in its structure as contemplated by sec_832 of the internal_revenue_code for year sec_833 did not apply to taxpayer and subsidiarie sec_1 and for year sec_833 did not apply to those entities nor to subsidiary issue under sec_833 an entity is no longer an existing_blue_cross_or_blue_shield_organization if there is no material_change before the close of the taxable_year thus for each taxable_year the determination point is the end of the year this means that the entity that has a material_change is treated as not being an existing_blue_cross_or_blue_shield_organization for the entire taxable_year in which the material_change occurred there is no prorating of any of the sec_833 tax benefits issue sec_1012 apply to existing blue cross and blue shields organizations as defined in sec_833 of the code which would include the material_change in structure language of subsection c c therefore an entity that is no longer described by sec_833 can not claim the benefits of sec_1012 sec_1012 c a of the act states that the special rules of caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
